*1158Appeal from an order of the Supreme Court, Cayuga County (Peter E. Corning, A.J.), entered September 16, 2004 in a personal injury action. The order denied plaintiffs motion for partial summary judgment against defendant Banc One Acceptance Corporation and granted the cross motion of defendant Banc One Acceptance Corporation for summary judgment dismissing the complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law with costs, the cross motion is denied, the complaint against defendant Banc One Acceptance Corporation is reinstated and the motion is granted.
Memorandum: Plaintiff commenced this action seeking damages for injuries he sustained while a passenger in a vehicle operated by defendant Gary M. Clark. The vehicle was leased to defendants Thomas C. Blair and Bonnie J. Blair by Fox Imports, Inc., doing business as Fox Toyota Subaru (Fox), and Fox had assigned the lease to defendant Banc One Acceptance Corporation (Banc One). Plaintiff moved for partial summary judgment seeking a determination that Banc One is an owner of the vehicle within the meaning of Vehicle and Traffic Law § 388, and Banc One cross-moved for summary judgment dismissing the complaint against it on the ground that it is not an owner within the meaning of that section.
We conclude that Supreme Court erred in denying plaintiffs motion and in granting Banc One’s cross motion. We agree with plaintiff that Banc One is an owner of the vehicle within the meaning of Vehicle and Traffic Law § 388 (1) (see Alexander v Radix, 12 AD3d 544, 545 [2004]; Litvak v Fabi, 8 AD3d 631, 632 [2004]; Ryan v Sobolevsky, 4 AD3d 222, 223 [2004], lv dismissed 3 NY3d 656 [2004]; see also Hassan v Montuori, 99 NY2d 348, 353 [2003]). Contrary to Banc One’s contention, the agreement between the Blairs and Banc One was a lease agreement and not simply a security agreement (see Litvak, 8 AD3d at 632; Ryan, 4 AD3d at 223). Present—Green, J.P., Scudder, Kehoe, Smith and Hayes, JJ.